 Case 2:16-cv-06599-SJO-FFM Document 60-6 Filed 05/15/19 Page 1 of 2 Page ID #:695


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9
                                     UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11

12

13                                                   Case No.: 2:16-cv-06599-SJO-FFM
14        GUILLERMO ROBLES, an
                                                     DECLARATION OF OSMAN M. TAHER
15        individual,                                IN SUPPORT OF PLAINTIFF’S
16                                                   MOTION FOR LEAVE TO AMEND
                        Plaintiff,                   PLAINTIFF’S COMPLAINT
17
          v.
18                                                   DATE: June 17, 2019
          DOMINO’S PIZZA LLC, a limited              TIME: 10:00 AM
19
                                                     COURTROOM: 10C
20        liability corporation,
                       Defendant.                    HON. S. JAMES OTERO
21

22

23

24

25
               I, Osman M. Taher, hereby declare under the penalty of perjury that the foregoing
26
     is true and correct:
27
     1.        I am one of the attorneys for the Plaintiff GUILLERMO ROBLES (“Plaintiff”) in
28
               the above-entitled action.

                                     DECLARATION OF OSMAN M. TAHER
                                                   1
 Case 2:16-cv-06599-SJO-FFM Document 60-6 Filed 05/15/19 Page 2 of 2 Page ID #:696


1    2.   I am licensed to practice law before this court and all California State courts.
2    3.   I have personal knowledge of the information contained in this Declaration and
3         could testify to such if called to do so.
4    4.   On May 15, 2019, while attending a site inspection on another matter, I met in-
5         person with counsel for Defendant, Bradley Leimkuhler, and discussed with him
6         whether Defendant will stipulate to allow Plaintiff to amend his Complaint.
7    5.   I provided and reviewed with Mr. Leimkuhler a copy of the Proposed First
8         Amended Complaint, and explained that the primary substantive changes are
9         pleading the alleged barriers with greater specificity.
10   6.   I told Mr. Leimkuhler that Plaintiff’s deadline to amend the Complaint is today
11        and that Defendant will not in any way be prejudiced by Plaintiff pleading with
12        more specificity.
13   7.   Counsel for Defendant, Mr. Leimkuhler, refused to stipulate to allow Plaintiff to
14        amend his complaint.
15

16         I declare under penalty and perjury under the laws of the State of California and
17   the United States of America, that the foregoing is true and correct. Executed on the
18   15th day of May 2019, at Newport Beach, California.
19

20
     Dated: May 15, 2019           MANNING LAW, APC
21

22
                                      By: /s/ Osman M. Taher.
23                                       Osman M. Taher
24
                                         Attorneys for Plaintiff

25

26

27

28



                              DECLARATION OF OSMAN M. TAHER
                                            2
